Title: To George Washington from Norfolk County, Va., Citizens, 5 August 1795
From: Citizens of Norfolk County, Virginia
To: Washington, George


          
            [Norfolk County, 5 Aug. 1795]
          
          At a meeting of the inhabitants of the County of Norfolk, the Town of Portsmouth, and the Borough of Norfolk this fifth day of August 1795 held at the Court house of the said County, agreeable to notification. On motion, Colo. Thomas Newton was unanimously elected to the chair, and William Newsum secretary. On motion, a Committee of the following Gentlemen viz., Samuel Davis, Thomas Blanchard, Willis Wilson, George Loyall Daniel Bedinger, William Bland, John Cowper, Seth Foster, and Doctor Augustine Slaughter were appointed to prepare, and report resolutions relative to the Treaty lately concluded on by John Jay on behalf of the United States, and Lord Grenville on behalf of Great Britain for the consideration of the meeting. The committee reported the following resolutions which were unanimously adopted.
          Resolved, that the Treaty of Amity, Commerce, and Navigation lately concluded on by John Jay on the part of the United States, and Lord Grenville on the part of Great Britain, is in the opinion of this meeting not only injurious to our interest as Americans, and destructive to our rights as an Independent nation, but that it is a direct insult on our understandings, and we feel ourselves degraded by it. That this Treaty is calculated to promote British influence in the United States, to divide the opinions of their citizens, and to afford an opportunity to the enemies of all free Government to subvert ours. The reasons upon which the foregoing resolution is founded are
          1st Because, the Treaty throughout the whole most sedulously holds out the idea of mutual concessions and mutual benefits, when in reality those principles of reciprocity, which should form the basis of every compact of this nature between two independent nations, cannot be recognized at all, and therefore

it is not, “calculated to produce mutual satisfaction and good understanding.”
          2d Because, it formally surrenders to his Britanic Majesty the right of holding, for a given time, posts and Garrisons within the United States, which have been unjustly detained for more than twelve years. Nor has any restitution been made to the United States for the expences attending such unjust detention.
          3rd Because, the clauses of the second article respecting the admission of British subjects to the rights of American citizens, within the time mentioned therein, are in direct contradiction to a law passed at the last session of Congress; and which ought not to be infringed without the consent of all the branches of the legislature, and which infraction, is also contrary to every principle of prudence and good policy, and in direct violation of that part of the Federal constitution which says, “Congress shall have the power to establish an uniform rule of naturalization.[”]
          4th Because, by the third article the United States relinquish an absolute right, without any equivalent, and in some instances concessions are made without even the semblance of compensation. Besides the clause respecting the Missisippi appears absurd, as well as impolitic. It is absurd, because, Great Britain has no ports or places on the eastern bank of that River. And it is impolitic because it may possibly give offence to Spain, whereby the friendly negociations now pursuing by the Executive with that nation, may be interrupted.
          5th Because, the sixth Article is not supported by any general principle of Treaty, or the law of nations. And moreover with respect to the interest on the debts contemplated by the said article, a claim has been revived and admitted, which was relinquished by the British negociators at the Treaty of peace in 1783. It erects a Court of controul within the United States unknown to the Constitution, and unrestricted by any legal forms with respect to the nature of testimony which may be received in it.
          It trenches upon the rights of the Judiciary of the United States, whose courts ought to be the only resort in controvercies of this nature. It pledges the United States for the payment of money, without the consent of the Representatives of the people, without whose concurence, no money ought to be drawn from the public Treasury.
          
          And it moreover devises an unjust system of taxation, which will be borne equally alike, by the innocent observer of the laws, and the guilty infractor, by the man who has paid his debts, and by him who has not, by the citizen who is still indebted, and by him who never was.
          6th Because, by the total silence of the present Treaty, with respect to the negroes, and other property taken away by the British, in violation of an Article of the treaty of peace, it would seem that this just claim has been abandoned by our negociator, especially as the preamble of the Treaty, states an intention to terminate all differences. The abandonment then of this claim, cannot but be viewed, as a deriliction of our national honor and independence, and a violation of that principle of Government, which equally protects the rights of every class of citizens.
          7th Because, the seventh article of the Treaty respecting the claims of American citizens, for spoliations and vexations, does not pursue the same principles with those in the sixth article, respecting the claims of British subjects, As in the latter case the Commissioners are not restricted by decisions in our Courts, or by any legal defect in those claims: Whereas, on the part of the American Citizen, his claim for compensation, must be regulated by the commissioners in obedience to the decissions of British Courts, under the laws of nations! Hence if the laws of nations warrant the proceedings of the British Courts, under the order of November 1793 and January 1794, the American citizen is left without redress; and even where redress can be expected, the American claims are to be taken into consideration at too great a distance, to give any solid hope of full compensation.
          8th Because, the ninth article has the appearance of encroaching upon the rights of individual States, in the cases of escheat, where alienage shall stop the course of descent, and may be extended to the territorial rights of the States. Nor is the shew of reciprocity in this article, more than a reciprocity in principle, but will never be in practice; because, it is not probable that American citizens will hold lands in Britain.
          9th Because, however unwise and impolitic the sequestration of debts or monies in the public funds or banks may appear, in ordinary cases, there is no reciprocity in the article which interdicts such measures; and we relinquish thereby the only means in our power of bringing Great Britain to justice therefore, the

policy of retaining them in our hands, warrants the objection to the tenth article.
          10th Because, the twelfth article is not only objectionable, as is stated in the conditional ratification; but because it also prohibits the exportation of Cotton, the production of the United States, and because it restricts the exportation of West India produce, not the growth of British Islands to any part of the world.
          11th Because, the seventeenth article does not allow Neutral Ships to make neutral goods, which condition is more favourable to Britain, a nation often at war, than to the United States, whose situation renders war improbable on their part.
          12th Because, the eighteenth article makes sundry species of merchandize, (the exports of the United States, and not of Britain) contraband, which were not heretofore deemed such by the laws of nations, or our Treaties with other powers. The latter clause of the same article will afford a sanction to British cruisers, for seizing and detaining our vessels on the most frivolous pretexts; it will derange the plans of the American Merchant, and must leave him at the mercy of the British Government, to say what shall be a reasonable mercantile profit. Besides, at this particular juncture, the article in question seems calculated to aid the designs of the British Cabinet, in cutting off all supplies intended for France, and therefore our submission to it, will be an act of the basest ingratitude towards our gallant allies. And although France may ultimately adopt the same plan (which we must expect) yet, it will only serve to encrease the embarrassments of the Citizens of America, without the possibility of deriving any benefit therefrom.
          13th Because, independent of the foregoing particular objections to this Treaty, there are others of a more general nature, among which, the following may be mentioned: First, a well grounded belief that it is not agreeable to the wishes of a large majority of the people of the United States: Secondly, doubts exist, how far it accords with a clause of the eig[h]th section of the first article of the Constitution of the United States which says, “Congress shall have the power to regulate commerce with foreign nations &c.” Thirdly, there are features of enmity strongly portrayed against France throughout the whole of the Treaty, which might provoke a rupture with that nation, a circumstance not to be contemplated without horror. And fourthly, that the

interests of the United States are so committed, as to embarrass them in future negociations with foreign nations, and to render it difficult to secure advantages by future treaties.
          Resolved further, that a copy of the proceedings of this meeting be transmitted to the President of the United States, signed by the Chairman and countersigned by the secretary, with a request, that he will please to take the same into his most serious consideration; assuring him at the same time, that the said proceedings contain the sentiments of the Citizens of the County and Borough of Norfolk, and of the Town of Portsmouth convened for the special occasion, That he may rest assured, his fellow Citizens here assembled, have the most perfect reliance on his known wisdom, patriotism and virtue, in the exercise of the powers vested in him by the Constitution, that nothing but an occasion so important, should have induced them to obtrude their sentiments on him, which they however presume will at this time not be deemed unacceptable; and also requesting him to withold his sanction from an instrument that clouds our political Horizon, and threatens us with internal disquietude.
          
            Thos Newton Chairman.William Newsum Scty
          
        